Citation Nr: 1513654	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  09-49 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a December 1983 rating decision in that it denied entitlement to service connection for headaches.

2.  Whether there was clear and unmistakable error (CUE) in a December 1983 rating decision in that it failed to award service connection for a psychiatric disorder.

3.  Whether there was clear and unmistakable error (CUE) in an April 1988 rating decision in that it denied entitlement to service connection for posttraumatic stress disorder (PTSD) and/or another psychiatric disorder.

4.  Entitlement to service connection for heart disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1970.  

The issues involving allegations of CUE are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the Veteran's claims-file has since been transferred to the RO of Atlanta, Georgia.  The issue of entitlement to service connection for heart disease is before the Board on appeal from an April 2013 rating decision issued by the Atlanta RO.

In January 2015, the Veteran testified before a Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claims file.

(The issue of entitlement to a waiver of overpayment in the amount of $14,303.20 is the subject of a separate Board decision.)

The Board notes that during appellate review of this case there has been resolution of some confusion regarding the Veteran's appointment of representation.  A VA Form 21-22a dated in June 2010 appointed the Veteran's current attorney as his representative with express limitation of that representation to only the specific issues alleging CUE on appeal; a Veterans Service Organization remained the Veteran's representative for other matters.  However, in August 2012, the Veteran filed another VA Form 21-22a appointing the same attorney as his representative for all issues before VA, with no limitation.  The more recent August 2012 appointment had been accidentally mislabeled in the electronic claims file, but has now been correctly identified as establishing that the appointed attorney is the Veteran's representative for all matters currently on appeal.  The representative in this matter is correctly identified on the title page of this decision.

The issue of entitlement to service connection for heart disease, to include as due to herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO's December 1983 rating decision denying service connection for headaches (on the basis that the Veteran's in-service headaches were not shown to have been manifestations of a chronic pathology or otherwise causally/etiologically linked to shown post-service headaches) considered the correct evidence and applied the correct law existent at that time; it did not involve an error that would undebatably lead to a different result if such error were corrected.

2.  To any extent that the RO's December 1983 rating decision implicitly denied or declined to award service connection for a psychiatric disorder, such decision did not involve an error that would undebatably lead to a different result if such error were corrected.

3.  The RO's April 1988 rating decision denying service connection for PTSD (on the basis that the Veteran was found to not have PTSD at the time) considered the correct evidence and applied the correct law existent at that time.  To any extent that the April 1988 rating decision implicitly denied or declined to award service connection for a psychiatric disorder other than PTSD, such decision did not involve an error that would undebatably lead to a different result if such error were corrected.


CONCLUSIONS OF LAW

1.  There was no CUE in the December 1983 rating decision that denied service connection for headaches, and that decision remains final.   38 U.S.C.A. §§ 5109A, 7105 (West  2014); 38 C.F.R. § 3.105 (2014).

2.  There was no CUE in the December 1983 rating decision to any extent that it implicitly denied or declined to award service connection for a psychiatric disorder, and that decision remains final.   38 U.S.C.A. §§ 5109A, 7105 (West  2014); 38 C.F.R. § 3.105 (2014).

3.  There was no CUE in the April 1988 rating decision that denied service connection for PTSD, including to any extent that it implicitly denied or declined to award service connection for a psychiatric disorder other than PTSD, and that decision remains final.  38 U.S.C.A. §§ 5109A, 7105 (West  2014); 38 C.F.R. § 3.105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).   The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE cases.  Livesay v. Principi, 15 Vet. App. 165 (2001).   Hence, a lengthy discussion of the impact of the VCAA in this matter is not necessary.

Clear and Unmistakable Error (CUE)

The Veteran presents contentions that multiple prior RO determinations involved CUE on the part of the RO in the adjudications.  The Veteran's identifications of the alleged instances of CUE are presented in detail most significantly in the June 2010 written claim and in the transcript of the January 2015 Board hearing presentation from the Veteran's representative.

An unappealed rating decision is final, and may not be revised based on the evidence of record at the time of the decision unless it is shown that the decision involved CUE.  38 U.S.C.A. § 7105.  Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purpose of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  To find CUE, the correct facts, as they were known at the time, must not have been before the adjudicator (a simple disagreement as to how the facts were weighed or evaluated will not suffice) or the law in effect at that time was incorrectly applied; the error must be undebatable and of a sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and the determination of CUE must be based on the record and law that existed at the time of the prior adjudication.  Allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993).

Absent evidence to the contrary and consistent with the holdings of the Court, the Board will presume the RO correctly discharged its official duties, to include consideration of all evidence then of record and proper consideration and application of all relevant laws and regulations.  See Dolan; see also Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).

Preliminarily, the Board notes that in the presentation of these claims to establish CUE, the Veteran's attorney has included references suggesting concerns that the AOJ's reasons and bases for not finding CUE in the pertinent December 1983 and April 1988 final decisions involved "post hoc rationalization" of those past decisions.  During the January 2015 Board hearing, the Veteran's attorney expressed concern that the AOJ's analysis of the CUE contentions discussed findings and rationales that did not appear in the texts of the December 1983 and April 1988 RO rating decisions under scrutiny in this case.  To ensure clarity of the scope of the analysis required to consider the Veteran's allegations of CUE, the Board seeks to explain at the outset that analysis of the alleged CUEs in this case requires that the Board examine more than merely the actual stated basis of the challenged December 1983 and April 1988 decisions.  Whether or not the Board may agree with the Veteran's identification of flaws in the discussions of the December 1983 and April 1988 decisions, in order to prevail in this appeal to revise the decisions on the basis of CUE, the Veteran and his attorney must not only demonstrate an error in a prior decision but must also demonstrate that the outcome of the decision undebatably would have been different had the matter been adjudicated properly.  Moreover, at the times of the RO rating decisions in which CUE is alleged in this case (December 1983 and April 1988), RO determinations were not required to include the reasons for denying a claim.  See 38 U.S.C.A. § 5104(b); Veterans' Benefits Amendments of 1989, Pub. Law. No. 101-237, § 115(a)(1), 103 Stat. 2062, 2065-66 (1989); see also Dolan v. Brown, 9 Vet. App. 358, 362 (1996).

The Board must consider whether the December 1983 and/or the April 1988 RO decisions under scrutiny would undebatably have had different outcomes if they had been adjudicated properly without the contended errors.  In other words, the Veteran's appeal to establish CUEs in prior decisions features assertions not only that the December 1983 and April 1988 RO rating decisions contained identifiable errors, but also assertions that there otherwise existed no reasonable basis to support arriving at the outcomes of those decisions here challenged by the Veteran.  This is an analysis that involves consideration of findings and rationales beyond those presented in the text of the challenged December 1983 and April 1988 decisions.  Accordingly, the Board's analysis of the Veteran's allegations of CUE in the December 1983 and April 1988 RO decisions is not limited to the scope of the discussion presented in the text of those decisions.

The Board also notes that the Veteran's attorney, including during the January 2015 Board hearing, presented legal arguments attempting to establish that the Veteran and/or the evidence of record had effectively raised a claim of entitlement to service connection for a psychiatric disability prior to the adjudication of the December 1983 and April 1988 RO rating decisions scrutinized in the allegations of CUE on appeal.  The arguments include the assertion that a claim for service connection for psychiatric disability was raised when a November 1983 VA compensation and pension examination addressing other claims resulted in a referral for neuropsychiatric evaluation.  Also, the Veteran's attorney points to the April 1988 RO rating decision's reference to having previously denied service connection for depressive neurosis (a denial that does not correspond to any explicit prior determination) as suggesting that the RO had realized that a psychiatric claim had been effectively raised and was pending during the prior December 1983 RO rating decision.

The arguments also include the assertion that a claim for service connection for psychiatric disability beyond merely PTSD was raised part and parcel with the explicit claim for service connection for PTSD adjudicated in the April 1988 RO rating decision.  The Board's analysis regarding each of the allegations of CUE on appeal does not rely upon a determination of whether a claim was or was not pending at the time of the December 1983 and April 1988 RO rating decisions.  As discussed below, even accepting (for the sake of the Veteran's argument) that the psychiatric service connection claims were raised and pending as he contends, the Board finds that the Veteran has not identified any CUE that meets the criteria to warrant revision of any rating decision in this case.  Accordingly, the Board shall not devote further discussion to the question of the timing and the nature of any alleged claims of entitlement to service connection in this decision.

Alleged CUE in the December 1983 Denial of Service Connection for Headaches

The law and regulations in effect at the time of the December 1983 rating decision provided that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by wartime service.  38 U.S.C. § 310 (1983) [now codified at 38 U.S.C.A. § 1110 (West 2014)]; 38 C.F.R. § 3.303 (1983).  Service connection could also be granted for a psychosis if it manifested to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C. §§ 312, 313, 337 (1983) [now codified at 38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014)]; 38 C.F.R. §§ 3.307, 3.309 (1983).  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (1983).  The Board notes that the regulation pertaining to establishing service connection for PTSD, now found at 38 C.F.R. § 3.304(f), was not in existence in 1983.

A December 1983 RO rating decision denied the Veteran's claim of service connection for headaches.  The December 1983 rating decision discussed that the Veteran's service treatment records (STRs) include a December 1969 report showing complaints of headache, that there was no indication of any further complaints or treatment for headaches during service or on the Veteran's June 1970 service separation examination, and that the November 1983 VA examination report found "no cause for the vet.'s headaches...."  The December 1983 RO rating decision denied the headache claim on the basis that "SC is not warranted for headaches, because no chronic cause for this condition is shown."

The Veteran's CUE contentions, including as detailed during the January 2015 Board hearing, include the assertion that it was CUE for the December 1983 decision to base a denial on finding "there was no chronic cause for his headaches."  The Veteran's attorney argued "that is not part of the regulations," and that a claimant did not have to "prove a chronic cause" to establish service connection.  The Veteran's attorney further cited that that the evidence showed in-service headaches: "there's a service medical record dated December 20, 1969.  That record notes his headaches and the problems he was having."  The Veteran's attorney also argued that the evidence of record in December 1983 showed a chronic headache disability at the time of the December 1983 rating decision, citing July 1983 VA medical records documenting the Veteran's complaints of chronic headache symptoms.  The Veteran's attorney argued that a causal nexus between in-service headaches and headaches at the time of the December 1983 adjudication was shown by the "C&P Exam dated November 7th of '83 where is specifically notes [] problems in the service are similar to the ones today."  The argument from the attorney summarized: "So we've got all three elements.  The VA just misapplied the rules completely and provided essentially an extra burden on, on the claimant."

As a threshold matter, the Board finds the arguments advanced by the Veteran and his attorney to allege CUE in the December 1983 denial of service connection for headaches have been conveyed with the requisite specificity and, will therefore, adjudicate the merits of the claim.  See Simmons v. Principi, 17 Vet. App. 104, 114-115 (2003); see also Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing the denial of a CUE claim, due to a pleading deficiency, and the denial of a CUE on the merits).

The Board has reviewed the evidence of record and the law extant at the time of the December 1983 rating decision denying service connection for headaches, and for the following reasons concludes that there is no demonstration of CUE sufficient to revise that decision.  Regardless of any questions regarding the clarity, completeness, or persuasiveness of the textual explanation of legal and factual analysis in the December 1983 decision, the Veteran's sought revision of that decision on the basis of CUE requires a demonstration that the outcome of the December 1983 RO rating decision undebatably would have been an award of service connection for headaches if the adjudication had proceeded without the alleged error(s).  As an award of service connection for headaches in December 1983 would require a showing that the Veteran was diagnosed with a headache pathology that had onset during military service or was causally/etiologically linked to military service, the allegation of CUE must assert that the evidence clearly and unmistakably demonstrated in-service onset or a causal/etiological link between the Veteran's headaches at the time of the December 1983 decision and his headache symptoms during service.  The Board concludes that the evidence of record in 1983 did not present a clear and unmistakable showing (did not render it undebatable) that the Veteran's headache symptoms in 1983 represented a disability that had onset during service or a causal/etiological link to service.

The Veteran's attorney cites the November 1983 VA examination report as providing the evidence of causal nexus between the 1983 headaches and the in-service report of headache symptoms.  However, the Board finds that the December 1983 RO rating decision clearly contemplated the November 1983 VA examination report (it was expressly discussed) and that the November 1983 VA examination report does not make a clear and unmistakable demonstration of a causal/etiological link or nexus between headaches at the time of the claim and headache symptoms during service.  The in-service headache note from December 1969 described "headache pain consisting above his eyes [and] in the base of his skull."  The November 1983 VA examination report actually consists of two separate reports from two different authors: the preliminary report concerning medical evaluation of headache and gastrointestinal complaints, and the second report of additional "special neuropsychiatric examination."  The preliminary report describes the current complaints of headaches "at about weekly intervals" featuring "prefrontal aching sensation in the brow area which is for the most part, alleviated by salicylate type analgesics."  The Veteran was referred to undergo the neuropsychiatric examination, and that report from a different author addresses a set of symptoms including headaches, gastrointestinal disturbances, and "numerous somatic complaints."  In this context, the VA neuropsychiatric examiner's discussing includes the statement: "Claim file has been reviewed and apparently the veteran had problems during his period of military service, similar to those presented today" and entered a current diagnosis of "Depressive reaction."

The Veteran, including in the presentation from his attorney during the January 2015 Board hearing, appears to be relying upon the VA neuropsychiatric examiner's statement that "the veteran had problems during his period of military service, similar to those presented today" as establishing a causal/etiological link or nexus sufficiently to demonstrate clear and unmistakable error in denying service connection for headaches.  However, the VA neuropsychiatric examiner's comment describes "similar" problems in service and at the time of the examination; noting or remarking upon similarity of symptoms does not clearly and unmistakably demonstrate a causal/etiological link between the similar symptoms, and the VA examination report does not otherwise assert that there was any causal/etiological link between current symptoms and in-service symptomatology.  It is not unreasonable for an adjudicator to conclude that a headache complaint in 1969 is not shown to be medically linked to headache complaints in 1983 based upon a medical comment that the Veteran had "similar" symptoms in 1969 as he did in 1983.  This is especially true considering that the Veteran's STRs indicate that the Veteran was not diagnosed with any chronic disability manifesting in headaches during service, had no noted persistence of headache complaints following the single December 1969 headache notation, and he was found to be clinically normal in all pertinent respects upon medical examination for service separation in June 1970.

Moreover, the November 1983 VA neuropsychiatric examination report's comment regarding "similar" symptoms was not specific to headaches; the comment concerns "numerous somatic complaints" and the only diagnosis associated with the report is "Depressive reaction."  The Veteran's chronic headaches noted in July 1983 VA medical records are not the specific focus of the November 1983 neuropsychiatric examination.  To the extent that the Veteran asserts that service connection for chronic headaches was clearly and unmistakably warranted on the basis of a theory relying upon the November 1983 VA examination report as establishing an undebatable causal link, the Board is unable to agree.  The Board finds that it was reasonable for the December 1983 RO rating decision to conclude that the evidence did not establish a causal/etiological link or nexus between the headaches shown in 1983 and the headache complaint in 1969.  Accordingly, the Board cannot find that it is undebatable that the outcome of the claim for service connection for headaches would have been different in December 1983 had it not been for an alleged error.

The suggestion in the Veteran's argument that the headaches were a symptom of a psychiatric disorder for which service connection would have been granted but for CUE is addressed in a separate section of this Board decision, below.

The Board notes that the Veteran's STRs include documentation that the Veteran endorsed a history of "frequent or severe headache" on his medical history questionnaire associated with his February 1968 service induction examination.  Neither the February 1968 service induction examination report's medical findings nor any other STRs suggest that the Veteran was diagnosed with any medical disability or disorder to which headache symptoms were attributed (aside from some reference to hypochondriacal features of a personality pattern disturbance in an August 1969 psychiatric report).  The Board has considered the reported pre-service history of headache symptoms.  As there is no associated diagnosed disability at the time of the Veteran's entrance to service, it was reasonable and appropriate for a December 1983 adjudication to not find that any chronic headache disability was shown to have pre-existed the Veteran's military service (thus, it was not CUE to not consider aggravation of a pre-existing headache disability).  Moreover, the lone December 1969 in-service notation of a headache in a more than two-year period of military service, the vague report of pre-service headaches, and the Veteran's complaints of headaches over a decade later in 1983 do not undebatably compel a conclusion that the Veteran's 1983 headaches represented a disability that had onset during or a causal/etiological link to his military service.

To the extent that the Veteran argues that the evidence of record at the time of the December 1983 RO rating decision pertaining to his headache history should have persuaded the RO that his 1983 headache complaints were causally/etiologically linked to the headache complaint during his military service, this is simply an allegation that the rating board improperly weighed and evaluated the evidence, which may not support a finding of CUE.  See Fugo, 6 Vet. App. at 43-44.

To the extent that the Veteran argues that the December 1983 rating decision's conclusion was otherwise incorrect, improper, or unsupported, the Board finds that the December 1983 rating decision was appropriately (for that time) prepared by a panel of rating specialists that included a medical doctor making the pertinent medical determinations with reference to the evidence.  At the time of the December 1983 rating decision, the rating board was permitted to rely on its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the rating board cannot substitute its own medical judgment for that of medical professionals).  A medical member of the rating board participated in the December 1983 determination and, as a signatory to the determination, affirmed his agreement with the finding that the Veteran's 1983 headache complaints and any associated chronic headache pathology were not causally/etiologically linked to the Veteran's in-service headache complaint in 1969.  See Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the Board's position was substantially justified in a pre-Colvin decision relying on its own medical judgment); see also MacKlem v. Shinseki, 24 Vet. App. 63, 70 (2010).  To the extent the December 1983 determination is alleged to be unsupported by the medical evidence of record, the Board finds that the evidence of record at that time reasonably supports the determination and that the rating board also relied on the medical judgment of the medical member in deciding the claim.  Thus, CUE is not shown on this basis.

The Board notes that prior to February 1, 1990, RO determinations were not required to include the reasons for denying a claim.  See 38 U.S.C.A. § 5104(b); Veterans' Benefits Amendments of 1989, Pub. Law. No. 101-237, § 115(a)(1), 103 Stat. 2062, 2065-66 (1989); see also Dolan v. Brown, 9 Vet. App. 358, 362 (1996).  The Veteran and his attorney do not contend that all evidence of record was not before the rating board or identify any reasonable basis to conclude that all relevant laws and regulations were not properly considered and applied, nor is such reasonably reflected by the evidence of record.  Although the Veteran and his attorney identify details of the December 1983 rating decision that they argue are erroneous, the Board finds that it was reasonable to conclude that the Veteran's 1983 headache symptoms were not causally/etiologically linked to military service or the in-service December 1969 headache complaint (a finding of an absence of demonstrated causal nexus not undebatably false).  In this light, there is no indication or explanation as to how the outcome of the December 1983 decision would undebatably have been favorable to the Veteran but for any other identified error; in the absence of evidence establishing causal nexus between the 1983 headaches and the headache complaint in military service, none of the other alleged errors in the December 1983 decision could clearly and undebatably result in a change in the outcome of the denial of service connection.

Although the Veteran and his attorney identify facts that are suggestive of the possibility that a chronic headache disability may have manifested in the Veteran in 1983 and could have been linked to a headache complaint noted during his military service more than a decade prior, the Board finds that it was reasonable to conclude that the Veteran's 1983 headache complaints were not shown to be causally/etiologically linked to military service (a finding of an absence of demonstrated causal nexus was not undebatably false).  In this light, there is no demonstration as to how the outcome of the December 1983 decision would undebatably have been favorable to the Veteran but for any other identified error; in the absence of evidence establishing a causal nexus between the Veteran's 1983 headache complaints and the headache complaint (or another event) shown in military service, no other alleged error in the December 1983 decision could clearly and undebatably result in a change in the outcome of the denial of service connection for headaches.

Based on the evidence, it cannot be found that the December 1983 rating decision's denial of service connection for headaches was undebatably incorrect.  The RO considered the correct facts and correctly applied the pertinent law and regulations then in effect.  Any disagreement about how the facts were weighed or evaluated does not constitute a factual or legal basis for a CUE claim.  The Veteran argues that the headache complaints noted in the STRs in 1969, the headache complaints shown in 1983, and the November 1983 VA neuropsychiatric examiner's remark concerning "similar" somatic symptoms during service and in 1983 could or should have been interpreted as demonstrating a causal/etiological link between the headaches in 1983 and his military service.  However, such an argument is clearly a disagreement over how the facts were weighed or evaluated in December 1983, and does not constitute a factual or legal basis for a CUE claim.  The December 1983 rating decision to deny service connection for headaches is supportable.  It cannot be said that reasonable minds could only conclude that the December 1983 determination was in error, particularly as there was no competent medical opinion actually stating that the headaches in 1983 were causally/etiologically linked to the Veteran's in-service headache complaint in 1969 or otherwise caused by or linked to military service.  The Board finds that there is no undebatable error in the December 1983 adjudication of the claim for service connection for headaches.

Considering the pleadings of CUE, for the reasons articulated, the RO did not misapply the law in its rating decision of December 1983 such that a different outcome would have otherwise resulted, and the decision did not contain CUE of law or fact.  Regardless of whether or not the Veteran has identified any flaws in the December 1983 decision's stated explanation (such as the alleged error of that decision's reliance on the absence of a "chronic cause"), entitlement to service connection was not undebatably demonstrated by consideration of the evidence of record at that time under proper application of the correct laws.

Alleged CUE in the December 1983 Decision's Failure to Award Service Connection for a Psychiatric Disorder

The Veteran contends that the failure of the December 1983 RO rating decision to award service connection for a psychiatric disorder constituted CUE.  Notably, the December 1983 RO rating decision did not address any claim of entitlement to service connection for a psychiatric disorder, as the RO did not recognize that any claim for service connection for any psychiatric disorder had been filed by the Veteran as of that time.  The Veteran now argues, as explained by his attorney during the January 2015 Board hearing, that it was CUE for the RO to fail to recognize (and grant) an informal claim of entitlement to service connection for a psychiatric disorder (argued to have been raised by the record at that time).  Specifically, the Veteran's attorney cited the STRs indicating psychiatric concerns with references to depression during military service together with a diagnosis of "depressive reaction" based upon a set of discussed somatic symptoms including reference to gastrointestinal and headache disabilities (for which the Veteran had expressly sought service-connection) in the November 1983 VA Compensation and Pension examination report.  The Veteran's attorney argued that the November 1983 psychiatric diagnosis was shown to be causally/etiologically linked to military service by the VA examiner's remark that the Veteran's November 1983 symptom complaints were "similar" to mental health symptoms during his military service.  The Veteran's argument furthermore cites that he was later awarded service connection for PTSD in a November 1994 RO rating decision.

As a threshold matter, the Board finds the arguments advanced by the Veteran and his attorney to allege CUE have been conveyed with the requisite specificity and will therefore adjudicate the merits of the claim.  See Simmons v. Principi, 17 Vet. App. 104, 114-115 (2003); see also Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing the denial of a CUE claim, due to a pleading deficiency, and the denial of a CUE on the merits).  In this regard, the Veteran argues that the December 1983 decision failed to consider the correct breadth of the disabilities included in his service connection claim raised by the record, and failed to adequately develop and adjudicate (and grant) a claim of entitlement to service connection for a psychiatric disorder.

The Board notes that the Veteran's attorney cites caselaw in an attempt to establish the proposition essentially that the December 1983 RO rating decision's absence of an adjudication of entitlement to service for a psychiatric disorder (and thereby a described failure to award service connection for a psychiatric disorder) was CUE.  The Veteran's attorney's argument essentially focuses upon convincing the Board that a claim of entitlement to service connection for a psychiatric disorder was raised by the record at the time of the December 1983 RO rating decision but was overlooked by the adjudicators.  All of the cited caselaw on this point came into existence more than a decade after the December 1983 RO rating decision (with the earliest of the cited decisions on this point having been issued in 1998).  Nevertheless, the Board has given broad consideration to the question and has determined that even assuming (for the sake of the Veteran's argument) that an informal claim for service connection for psychiatric disability could be considered to have been pending at the time of the December 1983 RO rating decision, there was no CUE in the absence of an award of that benefit in the December 1983 RO rating decision.

To any extent that the Veteran's argument suggests that the December 1983 RO rating decision committed CUE in entirely failing to adjudicate the alleged psychiatric claim at all, such an assertion would fail to provide a basis for a favorable finding by the Board.  This is because revision of a decision based upon a finding of CUE requires the existence of an identified final and binding determination to contain the CUE.  See 38 C.F.R. § 3.105.  Without a final determination, there can be no CUE.  If the Board were to accept the Veteran's contentions and find that a claim of entitlement to service connection for a psychiatric disorder had been raised by the record and was pending at the time of the December 1983 RO rating decision, then a failure in the December 1983 RO rating decision to adjudicate that claim would not be a basis for a finding of CUE but, rather, would mean that the pending unadjudicated claim simply remained pending.  In this hypothetical interpretation of events, the pending psychiatric service connection claim would have remained pending until being subsumed and addressed by later rating decisions (such as the April 1988 RO decision denying service connection for PTSD and the November 1994 RO rating decision awarding service connection for PTSD and denying service connection for schizophrenia).  Indeed, the November 1994 RO rating decision awarded service connection for PTSD and assigned an effective date for that award.  The Veteran could seek to revise those clearly final adjudications through an allegation of CUE in those April 1988 and November 1994 decisions, else the Veteran would have had to timely appeal the November 1994 decision's assignment of an effective date in order to obtain an earlier effective date for the award for service connection for his psychiatric disorder.  (Governing law does not permit a 'freestanding' earlier effective date claim.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).)  However, no appeal of the assigned effective date is currently before the Board and no CUE contention concerning the November 1994 RO rating decision is currently before the Board; the Veteran's allegation of CUE in the April 1988 RO rating decision is separately addressed below.

Accordingly, to any extent that the Veteran's arguments may suggest that it was CUE for the December 1983 RO rating decision to not adjudicate a claim of entitlement to service connection for a psychiatric disorder, such an argument posits the absence of a final decision on the matter in the December 1983 determination and thus presents no basis for a finding of CUE.  Notably, one of the cases cited by the Veteran's attorney presents a similar finding.  In Norris v. West, 12 Vet. App. 413 (1999), the Court found: "... a TDIU claim was reasonably raised to the RO and was not adjudicated.  Thus, there is no final RO decision on this claim that can be subject to a CUE attack.  Accordingly, we will affirm the Board's decision for reasons that are at divergence with those given by the Board."

Alternatively, however, the Board has considered that the December 1983 rating decision may be deemed to have implicitly denied entitlement to service connection for a psychiatric disorder if, indeed, one may be considered to have been raised by the record and been pending at that time.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (if the record shows the existence of an unadjudicated claim, raised along with an adjudicated claim, and the RO's decision acts (favorably or unfavorably) on one of the claims but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run.).  The Board has considered, then, whether any implicit denial of service connection for psychiatric disorder in the December 1983 RO rating decision may be found to be clearly and unmistakably erroneous.

The Board notes that prior to February 1, 1990, RO determinations were not required to include the reasons for denying a claim.  See 38 U.S.C.A. § 5104(b); Veterans' Benefits Amendments of 1989, Pub. Law. No. 101-237, § 115(a)(1), 103 Stat. 2062, 2065-66 (1989); see also Dolan v. Brown, 9 Vet. App. 358, 362 (1996).  The Veteran and his attorney do not contend that all evidence of record was not before the rating board.  Rather, they essentially contend that the December 1983 RO rating decision could not have denied service connection for a psychiatric disability without clearly and unmistakably misapplying the law.  The Board is unable to agree.

The Veteran's argument appears to essentially consist of an assertion that the evidence of record at the time of the December 1983 RO rating decision demonstrated that the Veteran was entitled to service connection for a psychiatric disorder at that time, and that it was CUE for the RO to fail to award service connection for a psychiatric disorder.  To prevail on a claim of CUE, the Veteran must identify an error that is undebatable and, had it not been made, would have manifestly changed the outcome at the time it was made.  The Board notes that the Veteran's STRs document some psychiatric concerns during service; these consist of notations of complaints of anxiety and discomfort with his surroundings on occasions in 1969 prior to undergoing a full psychiatric evaluation with a detailed report in August 1969; the August 1969 evaluation assessed only: "Personality pattern disturbance, other, with chronic depression and hypochondriacal features."  Next, the June 1970 service separation examination report shows that the Veteran was evaluated to be psychiatrically normal at that time.  The Board notes that the November 1983 VA neuropsychiatric examination shows that the Veteran was diagnosed with "Depressive reaction."  A critical question, however, is whether any causal relationship between the "Depressive reaction" and military service was undebatably demonstrated between the Veteran's psychiatric diagnosis in 1983 and his military service that concluded 13 years prior.  If such a causal link or nexus was not shown undebatably to exist at that time, then it cannot be said that denial of service connection for a psychiatric disorder at that time was CUE.  The two strongest suggestions of the required causal link of record in December 1983 were (1) the comparison of the reference to "chronic depression" in connection with a personality pattern disturbance in the Veteran's STRs with the November 1983 VA examiner's assessment of "depressive reaction" at that time, and (2) the November 1983 VA examiner's remark that the Veteran's somatic symptom complaints in 1983 were "similar" to mental health symptoms he reported during service.  However, the Board finds that the evidence does not present a clear and unmistakable showing that the "depressive reaction" shown in 1983 had onset during or was causally/etiologically linked to the Veteran's military service 13 years earlier, to include the noted "Personality pattern disturbance, other, with chronic depression and hypochondriacal features" during service.  There is no clear and unmistakable indication that in-service mental health manifestations and the 1983 psychiatric diagnosis and its manifestations are the same pathology, or linked to a common acquired psychiatric pathology, or are otherwise causally/etiologically linked to each other.

The Board notes that the Veteran's in-service psychiatric assessment suggests (at the very least) that the in-service manifestations were attributed to a personality disorder rather than an acquired chronic disability with onset during service.  The Veteran does not dispute that constitutional or developmental abnormalities such as personality disorders were not disabilities under the law at the time of the December 1983 rating decision, and the Veteran's attorney noted recognition of this during the January 2015 Board hearing.  The in-service August 1969 assessment of "Personality pattern disturbance, other, with chronic depression," does not clearly indicate that the reference to "depression" denotes a diagnosis distinct from the "personality pattern disturbance."  In this regard, the Board notes that the report describes "his characterological problem of depression, inadequate coping, hypochondriasis, and lack of reaching his potential...."  The Board finds that it is reasonable to interpret the August 1969 report as showing a personality disorder encompassing depression symptoms, rather than a diagnosis of clinical depression as an acquired psychiatric disorder.  Inasmuch as the service records may reasonably be read as showing that the Veteran's in-service psychiatric symptoms were attributed to a personality disorder (for which service connection was barred as a matter of law), the Board is further unable to conclude that it was undebatable CUE for a December 1983 adjudication not to conclude that an acquired psychiatric disorder had onset during service.

The Veteran's November 1983 diagnosis of "depressive reaction" does not clearly indicate a chronic acquired psychiatric disorder, as it may reasonably be understood as describing a transient or acute "reaction" rather than identifying any chronic acquired psychiatric disability that may be related to service.  The Board finds that the November 1983 VA examination report does not clearly and unmistakably show a psychiatric disorder with onset during or a causal/etiological link to service.  The Veteran's attorney argues that the November 1983 VA neuropsychiatric examiner's comment describing "similar" problems in service and at the time of the November 1983 VA examination demonstrates a causal link or nexus.  However, even if noting or remarking upon similarity of symptoms may arguably suggest the possibility of a common or linked pathology, the Board does not find that it clearly and unmistakably (undebatably) demonstrates a causal/etiological link between pathologies underlying the similar symptoms; this is especially true as the pertinent shown manifestations of symptoms are more than a decade apart.  The November 1983 VA examination report does not otherwise assert that there was any causal/etiological link between current symptoms and in-service symptomatology.

Based on the evidence of record in December 1983, it is not unreasonable for an adjudicator to conclude that psychiatric manifestations noted during service in 1969 associated with a personality pattern disorder "with chronic depression" were not shown to be the same acquired pathology or otherwise causally/etiologically linked to "similar" symptoms associated with "depressive reaction" assessed over 13 years later in 1983.  This is especially true considering that the Veteran was found to be clinically psychologically normal upon examination for service separation in June 1970.  The fact that neither the August 1969 in-service psychiatric assessment nor the November 1983 psychiatric diagnosis present unambiguous indication of acquired chronic psychiatric disorder further casts doubt upon an assertion that entitlement to service connection for a psychiatric disorder was undebatably demonstrated in December 1983.

To the extent that the Veteran asserts that service connection for a psychiatric disorder was clearly and unmistakably warranted on the basis of a theory relying upon evidence featuring the November 1983 VA examination report as establishing undebatable causal nexus, the Board is unable to agree.  The Board finds that it was reasonable for the December 1983 RO rating decision to conclude that the evidence did not establish an causal/etiological link or nexus between the psychiatric manifestations shown in 1983 and the symptoms noted during the Veteran's military service more than 13 years earlier.  Accordingly, the Board cannot find that it is undebatable that the outcome of any service connection claim for psychiatric disabilities would have been different in December 1983 had it not been for an alleged error.

To any extent that the Veteran argues that the evidence of record at the time of the December 1983 RO rating decision pertaining to the Veteran's psychiatric history should have persuaded the RO that the Veteran's 1983 psychiatric complaints represented a chronic acquired disorder causally/etiologically linked to his mental health problems during his military service, this is simply an allegation that the rating board improperly weighed and evaluated the evidence, which may not support a finding of CUE.  See Fugo, 6 Vet. App. at 43-44.

To the extent that the Veteran argues that the December 1983 rating decision's conclusion was otherwise incorrect, improper, or unsupported, the Board finds that the December 1983 rating decision was appropriately (for that time) prepared by a panel of rating specialists that included a medical doctor making the pertinent medical determinations with reference to the evidence.  At the time of the December 1983 rating decision, the rating board was permitted to rely on its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the rating board cannot substitute its own medical judgment for that of medical professionals).  A medical member of the rating board participated in the December 1983 determination and, as a signatory to the determination, affirmed his agreement with any implicit determination that the Veteran did not have a demonstrated acquired psychiatric disorder causally/etiologically linked to the mental health problems noted during military service.  See Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the Board's position was substantially justified in a pre-Colvin decision relying on its own medical judgment); see also MacKlem v. Shinseki, 24 Vet. App. 63, 70 (2010).  To the extent the December 1983 determination is alleged to be unsupported by the medical evidence of record, the Board finds that the evidence of record at that time reasonably supports the determination and that the rating board also relied on the medical judgment of the medical member in deciding the claim.  Thus, CUE is not shown on this basis.

Although the Veteran and his attorney identify facts that are suggestive of the possibility that a chronic acquired psychiatric disorder may have manifested in the Veteran in 1983 and could have been linked to mental health problems noted during his military service more than 13 years prior, the Board finds that it was reasonable to conclude that the Veteran's 1983 psychiatric problems were not causally/etiologically linked to military service (a finding of an absence of demonstrated causal nexus was not undebatably false).  In this light, there is no demonstration as to how the outcome of the December 1983 decision would undebatably have been favorable to the Veteran but for any other identified error; in the absence of evidence establishing a causal nexus between the Veteran's 1983 psychiatric problems and the mental health issues shown in military service, no other alleged error in the December 1983 decision could clearly and undebatably result in a change in the outcome of the (implicit) denial of service connection.

Based on the evidence, it cannot be found that the December 1983 rating decision's (implicit) denial of service connection for a psychiatric disorder was undebatably incorrect.  The Veteran argues that the mental health complaints noted in the STRs in 1969, the mental health complaints shown in 1983, and the November 1983 VA neuropsychiatric examiner's remark concerning "similar" somatic symptoms during service and in 1983 could or should have been interpreted as demonstrating a causally/etiological link between the "depressive reaction" in 1983 and military service occurring more than 13 years prior.  However, such an argument is clearly a disagreement over how the facts were weighed or evaluated in December 1983, and does not constitute a factual or legal basis for a CUE claim.  Any implicit denial of service connection for psychiatric disorder in the December 1983 rating decision is supportable.  It cannot be said that reasonable minds could only conclude that the December 1983 determination was in error, particularly as there was no competent medical opinion actually stating that the depressive reaction in 1983 was causally/etiologically linked to the Veteran's in-service mental health concerns or otherwise caused by or linked to military service concluding in 1970 (with normal psychiatric health indicated upon the service separation examination report).  The Board finds that there is no undebatable error in any December 1983 implicit adjudication of the claim for service connection for a psychiatric disorder.

Considering the pleadings of CUE, for the reasons articulated, the RO did not misapply the law in its rating decision of December 1983 such that a different outcome would have otherwise resulted, and the decision did not contain CUE of law or fact.

Alleged CUE in the April 1988 Denial of Service Connection for a Psychiatric Disorder

The Veteran further alleges that the April 1988 RO rating decision denying service connection for a psychiatric disorder was also CUE, for largely the same reasons as the Veteran argues that the December 1983 decision was CUE in failing to award service connection for a psychiatric disorder.  During the January 2015 Board hearing, the Veteran's attorney explained that the CUE contentions concerning the December 1983 and April 1988 RO rating decisions were "essentially the same argument."  A difference between the two matters, however, is that the April 1988 RO rating decision expressly adjudicated and denied a claim of entitlement to service connection for PTSD.  The Veteran's argument with regard to alleging CUE in the April 1988 denial is that (1) it was CUE for the RO to adjudicate only the narrow issue of entitlement to service connection for PTSD rather than to adjudicate (and ultimately to grant) a claim of service connection for any psychiatric diagnosis shown, and (2) that the evidence of record at the time of the April 1988 denial compelled a grant of service connection for an acquired psychiatric disorder (even if not PTSD specifically). 

The April 1988 RO decision denied service connection for PTSD after a February 1988 VA examination report found that the Veteran did not have a diagnosis of PTSD at that time.  The Veteran's attorney argued during the January 2015 Board hearing "The VA at that time in the ratings decision failed, we contend as a matter of law because they essentially said that no PTSD equals no benefits."  As to any claim that the April 1988 RO decision erred when it denied the claim based on the lack of a diagnosis of PTSD, in 1988 the requirements for service connection were essentially the same as today (and the Veteran does not identify any pertinent difference in law at that time): service connection would be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 310 (1988); 38 C.F.R. § 3.303 (1988).

The Board notes that the statutory and regulatory provisions with respect to service connection for PTSD were different in 1988.  The current PTSD-specific regulation, 38 C.F.R. § 3.304(f), did not exist at that time.  Nonetheless, other VA regulations in existence at the time of the April 1988 RO decision required a psychiatric diagnosis made in accordance with the Diagnostic and Statistical Manual for Mental Disorders, third edition (DSM-III).  See 38 C.F.R. §§ 4.125, 4.126 (1988).  The regulations also acknowledged that mental disorders due to psychic trauma having onset as an incident of battle or enemy action, bombing, shipwreck, imprisonment, exhaustion, or prolonged operational fatigue could result in a "gross stress reaction" variously diagnosed as combat fatigue, exhaustion, or other special terms.  See 38 C.F.R. § 4.131 (1988).

Also, while 38 C.F.R. § 3.304(f), the current regulation governing adjudication of PTSD claims, was not effective until May 1993, the Court in 1997 clarified that, for establishing service connection for PTSD, the 1989 VA Adjudication Procedures Manual "required essentially the same three elements."  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (referring to VA Adjudication Procedures Manual (M21-1) subch. XII, para. 50.45 (Jan. 25, 1989) (providing that service connection for PTSD requires diagnosis showing history of stressful events which are thought to have caused condition and description of past and present symptoms (including a description of "the relationship between past events and current symptoms" in terms of "a link between current symptoms and an in[-]service stressful event(s))").

Therefore, at the time of the April 1988 RO decision, the laws and regulations governing service connection for PTSD required, among other things, that the claimant have a diagnosis of PTSD.  38 U.S.C. § 310 (1988); 38 C.F.R. § 3.303 (1988).  

The April 1988 RO rating decision denied the Veteran's claim of service connection for PTSD.  The April 1988 RO rating decision discussed that the Veteran's service records showed that the Veteran served in Vietnam in combat.  The April 1988 decision also discussed that a February 1988 VA examination report, informed by review of the claims file and examination of the Veteran, concluded that psychiatric findings did not support a diagnosis of PTSD but, rather, "a diagnosis of mixed personality disorder with depression and mixed substance abuse."  The RO appears to have denied the claim on the basis of finding that the Veteran did not have the claimed diagnosis of PTSD.

The evidence of record in April 1988 included a competent February 1988 VA neuropsychiatric opinion showing that the Veteran did not have PTSD, and the Veteran has not argued (and the evidence of record in April 1988 does not otherwise demonstrate) that the Veteran was clearly and unmistakably shown to have PTSD at that time.  In the absence of a diagnosis of PTSD at that time, it was not CUE for the April 1988 RO rating decision to deny service connection for PTSD.

The Veteran further argues, however, that the April 1988 RO rating decision failed to recognize the need to consider (and ultimately to award) service connection for a psychiatric disability other than PTSD.

The Board notes that the April 1988 decision presents a list of disabilities for which service connection had been found to be unwarranted, and the list includes both PTSD and mixed personality disorder with depression and mixed substance abuse (the assessment of the February 1988 VA examiner); this suggests that the RO made a determination considering both diagnoses and found neither to be service connected.  The Board acknowledges that the April 1988 RO rating decision did not present a clear explanation of reasons and bases for a decision to not award service connection for "mixed personality disorder with depression and mixed substance abuse," but the outcome of the Veteran's current claim to establish CUE depends upon the Board finding that service connection for a psychiatric disorder would undebatably have been found warranted had some identified error not occurred.

Regardless of whether the Veteran's psychiatric diagnosis other than PTSD was considered for service connection in the April 1988 adjudication, the Board is unable to find that it was CUE on the part of the RO to fail to award service connection for a psychiatric disorder at that time.

As a threshold matter, the Board finds the arguments advanced by the Veteran and his attorney to allege CUE have been conveyed with the requisite specificity and, will therefore, adjudicate the merits of the claim.  See Simmons v. Principi, 17 Vet. App. 104, 114-115 (2003); see also Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing the denial of a CUE claim, due to a pleading deficiency, and the denial of a CUE on the merits).  In this regard, the Veteran argues that the April 1988 decision failed to consider the correct breadth of the Veteran's claim and his psychiatric diagnosis (as one for any diagnosed psychiatric disorder rather than narrowly for PTSD) and failed to adequately develop and adjudicate the full breadth of the claim.

The Board has considered that the Veteran's argument at times appears to suggest that the April 1988 RO rating decision failed to satisfy the current legal requirement that the VA consider a service connection claim for one psychiatric diagnosis to encompass all shown psychiatric diagnoses in the Veteran at that time.  This principle arises from the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  That caselaw did not exist at the time of the April 1988 RO rating decision, but the Board notes that the April 1988 RO rating decision did nevertheless apparently determine that service connection was not warranted for mixed personality disorder with depression and mixed substance abuse at that time.

Once again, similar to the analysis of the CUE contention concerning the December 1983 RO rating decision, the Board finds that if one takes the view that April 1988 RO rating decision failed to adjudicate the matter of entitlement to service connection for "mixed personality disorder with depression and mixed substance abuse," then there is no final determination on that matter within the April 1988 RO rating decision and there can be no basis for alleging CUE in the April 1988 RO rating decision with regard to an issue that was not adjudicated therein.  That is, if the April 1988 RO rating decision is found to have not made a determination on a pending claim, then the claim remained pending after the April 1988 RO rating decision until such time as it may have been addressed and resolved by a final decision.

On the other hand, however, it appears that the April 1988 RO rating decision did not overlook or ignore the question of whether service connection may be warranted for mixed personality disorder with depression and mixed substance abuse.  The list of disabilities that the RO identified as not warranting service connection, included in the April 1988 RO rating decision, shows that "mixed personality disorder with depression and mixed substance abuse" was newly added at that time.  The Board also notes that, hypothetically accepting the Veteran's argument that a claim of service connection for psychiatric disorder broader than PTSD was pending at that time and raised together with the PTSD claim, the April 1988 RO rating decision addressing the PTSD issue may be considered an implicit denial of the entire psychiatric claim.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (if the record shows the existence of an unadjudicated claim, raised along with an adjudicated claim, and the RO's decision acts (favorably or unfavorably) on one of the claims but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run.).  

The Board shall therefore proceed with consideration of whether there was CUE in the April 1988 RO rating decision's somewhat implicit denial of service connection for psychiatric disorder including mixed personality disorder with depression and mixed substance abuse.

The Veteran does not dispute that constitutional or developmental abnormalities such as personality disorders were not disabilities under the law at the time of the April 1988 rating decision, and his attorney acknowledged recognizing this during the January 2015 Board hearing.  Therefore, denial of service connection for a mixed personality disorder could not have been CUE in April 1988, as an award of service connection for the personality disorder would have been contrary to the law.  The Board further notes that, similar to the April 1988 denial of service connection for PTSD, it was not CUE to deny service connection for any claimed psychiatric disorder for which there was no evidence establishing a diagnosis.

The Board has further considered whether it was CUE for the April 1988 to deny service connection for the portion of the February 1988 diagnosis referencing "with depression and mixed substance abuse," or any other suggested psychiatric diagnosis of record at that time.  The Board observes that VA medical reports from 1988 reflect that the Veteran received treatment for various psychiatric symptoms assessed to be attributable to an Axis I diagnosis if "Polysubstance dependence."  Some of the argument presented by the Veteran's attorney, including during the January 2015 Board hearing, contends that the April 1988 decision committed CUE in that "they failed to look at any presumption of [] soundness.  They failed to look at [] whether or not his condition could have been aggravated given that [] the diagnosis that was provided in that C&P was a mixed personality with depressive features."

The Board has reviewed the evidence of record and the law extant at the time of the April 1988 rating decision, and for the following reasons concludes that there is no demonstration of CUE sufficient to revise that decision.  Regardless of any questions regarding the clarity, completeness, or persuasiveness of the textual explanation of legal and factual analysis in the April 1988 decision, the Veteran's sought revision of that decision on the basis of CUE requires a demonstration that the outcome of the April 1988 RO rating decision undebatably would have been an award of service connection for a psychiatric disorder if the adjudication had proceeded without the alleged error(s).  As an award of service connection for a psychiatric disorder in April 1988 would require a showing that the Veteran was diagnosed with a psychiatric disorder that had onset during military service or was causally/etiologically linked to military service, the allegation of CUE must assert that the evidence clearly and unmistakably demonstrated in-service onset or a causal/etiological link between a psychiatric disorder at the time of the April 1988 decision and his psychiatric symptoms (or other event) during service.  The Board concludes that the evidence of record in 1988 did not present a clear and unmistakable showing (did not render it undebatable) that the Veteran's psychiatric complaints in 1988 represented a disorder that had onset during service or a causal/etiological link to service.

The Board first finds simply that the phrasing of "mixed personality disorder with depression and mixed substance abuse" in the February 1988 VA examiner's diagnosis does not clearly and unmistakably establish that the Veteran had distinct acquired psychiatric diagnoses apart from the personality disorder, rather than apparently describing manifestations of that diagnosed personality disorder.  The Board finds that it would be reasonable to read the February 1988 VA examination report as diagnosing only a personality disorder manifested by symptoms of depression and substance abuse.  The reasonableness of this interpretation casts at least a reasonable doubt upon an assertion that the Veteran was shown to be diagnosed with an acquired psychiatric disorder beyond a personality disorder.  Such doubt is contrary to finding CUE in the April 1988 RO decision to not award service connection for a psychiatric disorder.

But even beyond the question of whether the evidence clearly and unmistakably demonstrated a current psychiatric disability in the Veteran in April 1988, the Board finds that there was no CUE in finding that any arguable psychiatric disorder at that time had onset or was causally/etiologically linked to the Veteran's military service.

To the extent that the February 1988 psychiatric diagnosis presents a personality disorder, the April 1988 RO decision does not commit CUE through any absence of consideration of the presumption of soundness at entry to service or possible in-service aggravation of this diagnosis.  As discussed above, personality disorders are/were not diseases or injuries within the meaning of applicable legislation; service connection cannot be awarded for a personality disorder on any basis, including aggravation.

To the extent that the Veteran argues that the February 1988 psychiatric diagnosis indicates a superimposed acquired disorder, it was not CUE for the April 1988 RO adjudication to not consider the presumption of soundness or aggravation with regard to such a disorder as there was no indication of record that the Veteran had a diagnosed acquired psychiatric disorder prior to military service.  (In any event, aside from alleging that the April 1988 decision failed to discuss the presumption of soundness and aggravation, the Veteran and his attorney have not identified or explained how the evidence undebatably would have compelled findings leading to an award of service connection.)

To the extent that the Veteran argues that the evidence of record at the time of the April 1988 RO rating decision established a link between post-service psychiatric disorder and the Veteran's military service, such argument is essentially the same as that presented with the same assertion concerning the December 1983 RO rating decision (discussed above).  Similar to the arguments concerning the December 1983 denial, the Veteran points to evidence of mental health problems in service, featuring the August 1969 psychiatric evaluation in his STRs.  As discussed above, the Board finds that the August 1969 in-service psychiatric evaluation does not clearly and unmistakably demonstrate that any psychiatric symptoms were attributable to any pathology other than a personality disorder, for which service-connection is barred as a matter of law.

Moreover, the Board finds that the Veteran and his attorney have not identified any evidence of record at the time of the April 1988 RO rating decision that undebatably established a causal/etiological link or nexus between the Veteran's military service and any suggestion of a psychiatric diagnosis of record in April 1988.  The Veteran's attorney has pointed to the November 1983 VA examination report remarking upon the Veteran's symptoms at that time as "similar" to problems he experienced during military service as evidence of causal nexus.  The Board has explained, in the analysis of the allegation of CUE in the December 1983 RO rating decision above, that the Board is unable to find that the required causal/etiological link or nexus was undebatably established by the evidence of record at the time of the December 1983 RO rating decision (including the November 1983 VA examination report ).  The Veteran and his attorney do not identify any evidence added to the record between the December 1983 and April 1988 RO rating decisions that otherwise establishes the requisite causal nexus.  The Veteran's attorney has included some discussion of the February 1988 VA examination report, but neither the Veteran's presentation nor the Board's own review of this evidence identifies an assertion of a causal/etiological link between a current psychiatric disorder (at that time) and military service.

To the extent that the Veteran and his attorney otherwise argue that the evidence of record at the time of the April 1988 RO rating decision should have been viewed  as persuasive of an causal/etiological link between current psychiatric disorder at that time and military service, this is simply an allegation that the rating board improperly weighed and evaluated the evidence, which may not support a finding of CUE.  See Fugo, 6 Vet. App. at 43-44.

To the extent the April 1988 determination is alleged to be unsupported by the medical evidence of record, the Board finds that the February 1988 VA examination report supports the determination and the rating board also relied on the medical judgment of the medical member in deciding the claim.  Thus, CUE is not shown on this basis.  At the time of the April 1988 rating decision, the rating board was permitted to rely on its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the rating board cannot substitute its own medical judgment for that of medical professionals).  See Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the Board's position was substantially justified in a pre-Colvin decision relying on its own medical judgment); see also MacKlem v. Shinseki, 24 Vet. App. 63, 70 (2010).

The Board again notes that prior to February 1, 1990, RO determinations were not required to include the reasons for denying a claim.  See 38 U.S.C.A. § 5104(b); Veterans' Benefits Amendments of 1989, Pub. Law. No. 101-237, § 115(a)(1), 103 Stat. 2062, 2065-66 (1989); see also Dolan v. Brown, 9 Vet. App. 358, 362 (1996).  The Veteran and his attorney do not contend that all evidence of record was not before the rating board or identify any reasonable basis to conclude that all relevant laws and regulations were not properly considered and applied, nor is such reasonably reflected by the evidence of record.  

While the Board has reviewed and considered the various arguments of the Veteran and his attorney alleging errors in the April 1988 RO rating decision, the CUE claim is essentially resolved by consideration of a threshold matter: has the Veteran identified a basis for determining that the outcome of the April 1988 RO rating decision would undebatably have been different if any alleged error had not occurred?  The Board finds no indication or explanation as to how the outcome of the April 1988 decision would undebatably have been favorable to the Veteran when the Board is unable to find any undebatable showing of any causal/etiological link or nexus between a current psychiatric disorder at that time and the Veteran's military service.

Although the Veteran and his attorney identify facts that are suggestive of the possibility that a chronic acquired psychiatric disorder manifested in the Veteran as of 1988 could have been linked to mental health problems noted during his military service many years prior, the Board finds that it was reasonable to conclude that the Veteran's 1988 psychiatric problems were not causally/etiologically linked to military service (a finding of an absence of demonstrated causal nexus was not undebatably false).  In this light, there is no demonstration as to how the outcome of the April 1988 decision would undebatably have been favorable to the Veteran but for any other identified error; in the absence of evidence establishing a causal nexus between the Veteran's 1988 psychiatric problems and the mental health issues shown in military service, no other alleged error in the April 1988 decision could clearly and undebatably result in a change in the outcome of the (implicit) denial of service connection.

Based on the evidence, it cannot be found that the April 1988 RO rating decision's denial of service connection for a psychiatric disorder was undebatably incorrect.  There is no demonstration that the outcome of the April 1988 RO rating decision would have been different but for any alleged failure to consider the correct facts or correctly apply the pertinent law and regulations then in effect.  The Veteran argues that the symptoms noted in the STRs and in the post-service evidence from more than decade later, described by a VA examiner as "similar," could or should have been interpreted as demonstrating a chronic acquired psychiatric disorder causal/etiologically linked to military service, but such an argument is merely a disagreement over how the facts were weighed or evaluated in April 1988, and does not constitute a factual or legal basis for a CUE claim.  The April 1988 rating decision to deny service connection for a psychiatric disorder is supportable.  It cannot be said that reasonable minds could only conclude that the April 1988 determination was in error.  The Board finds that there is no undebatable error in the April 1988 adjudication of the claim for service connection for psychiatric disorder, including the determination not to award service connection for mixed personality disorder with depression and mixed substance abuse.

Considering the pleadings of CUE, for the reasons articulated, the RO did not misapply the law in its rating decision of April 1988, and the decision did not contain CUE of law or fact.


ORDER

The appeal to establish CUE in a December 1983 rating decision denying service connection for headaches is denied.

The appeal to establish CUE in a December 1983 rating decision implicitly denying or declining to award service connection for a psychiatric disorder is denied.

The appeal to establish CUE in an April 1988 rating decision denying service connection for PTSD and implicitly denying or declining to award service connection for a psychiatric disorder other than PTSD is denied.


REMAND

The Veteran claims entitlement to service connection for ischemic heart disease, specifically citing exposure to tactical herbicide agents during service.  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Exposure to herbicides is presumptively associated with certain specific disabilities and diseases listed at 38 C.F.R. § 3.309(e), should they have become manifest to a degree of 10 percent or more at any time after service (with an exception not applicable to this case).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).

Ischemic heart disease has been added to the list of diseases associated with exposure to certain herbicide agents.  Ischemic heart disease includes coronary artery disease, thus a diagnosis of coronary artery disease in this Veteran could be of great significance to this claim.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2014); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The Veteran has already established that he served in the Republic of Vietnam during the pertinent presumptive period, and such service was the basis of the November 1994 RO award of service connection for PTSD.  An essential question in this case is whether the Veteran has been diagnosed with ischemic heart disease.  A March 2013 VA examination associated with the development of this issue on appeal presents the medical conclusion: "For the claimant's claimed condition of ISCHEMIC HEART DISEASE, there is no diagnosis because there is no pathology to render a diagnosis."

Significantly, however, during the January 2015 Board hearing the Veteran's attorney described "VA medical center records from Atlanta dated October 17, 2013; January 23, 2014; August 28, 2014; September 16, 2014; and November 22, 2014; all provided diagnosis of coronary artery disease."  Although it appears that the Veteran's attorney believed that these described VA medical reports were associated with the Veteran's claims-file, the Board's review of the claims-file at this time reveals that the described records are not available for review.  It appears that the set of the Veteran's VA medical records associated with the claims-file was last updated through the end of December 2012; any of the Veteran's VA medical records that may present evidence of a diagnosis of ischemic heart disease after the March 2013 VA examination are not currently available for review.

The Board notes that in December 2014 the Veteran's attorney submitted a written request to have an updated set of the Veteran's VA medical records from "VAMC- Decatur, GA" and "VAMC-Tuskegee, AL" associated with the claims-file.  VA records are constructively of record, may be pertinent evidence in the matter at hand, and must be secured.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The claim of entitlement to service connection for ischemic heart disease must be remanded to the AOJ for the purpose of associating reportedly highly pertinent recent VA medical records (and the overall updated set of VA medical reports constructively of record) to permit adequately informed appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must obtain for the record copies of all of the Veteran's VA medical records from January 2013 to the present time.  These records must be made available for review in the claims-file.  In particular, the AOJ should note that the Veteran's attorney has identified that the Veteran has received pertinent VA medical treatment from VAMCs in Atlanta, GA;  Decatur, GA; and Tuskegee, AL.  The AOJ should also note that the Veteran's attorney described "VA medical center records from Atlanta dated October 17, 2013; January 23, 2014; August 28, 2014; September 16, 2014; and November 22, 2014; all provided diagnosis of coronary artery disease."

2.  The AOJ should then review the record and perform any additional development indicated in the expanded record.  Thereafter, the AOJ should readjudicate the claim of entitlement to service connection for ischemic heart disease remaining on appeal.  The AOJ's attention is directed to the statement of the Veteran's attorney indicating that the outstanding Veteran's 2013 and 2014 VA medical records (with specific date identification discussed above) show repeated medical diagnosis of the claimed ischemic heart disease, contrary to the findings of the March 2013 VA examination report.  If the claim remains denied, the AOJ should issue an appropriate supplemental SOC (SSOC) and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


